DETAILED ACTION
1.	The following Office Action is based on the application filed on March 18, 2020, having claims 1-9.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,615,492 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is broader in scope by omitting that the set of resources is a CSI resource set, and by configuring the flexible resources as uplink resources instead of downlink resources.  
Thus, it would have been obvious to someone of ordinary skill in the art to omit that the set of resources is a CSI resource set, and by configuring the flexible resources as uplink resources instead of downlink resources. The motivation to omit the type of resource set and to substitute uplink configuration for downlink configuration is to have a flexible network wherein the set of flexible resources could be configured for uplink transmission or SRS transmission. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). 

Claim Objections
4.	Claims 1, 3, and 5-9 are objected to because of the following informalities:

The phrase “related to” recited in line 2 of claim 3 should be replaced by the word “for” to render the claim affirmative. 
The phrase “related to” recited in line 3 of claim 5 should be replaced by the word “for” to render the claim affirmative. 
The phrase “related to” recited in line 1 of claim 6 should be replaced by the word “for” to render the claim affirmative. 
The phrase “related to” recited in lines 5-8 of claim 7 should be replaced by the word “for” to render the claim affirmative. 
The phrase “related to” recited in lines 3-6 of claim 8 should be replaced by the word “for” to render the claim affirmative. 
The phrase “related to” recited in lines 5-8 of claim 9 should be replaced by the word “for” to render the claim affirmative. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. (US 2015/0188690 A1) in view of Xu et al. (US 2013/0286904 A1). 
For claims 1 and 7-9, Khoryaev discloses receiving information related to configuring a set of flexible resources, and receiving information related to reconfiguring at least one flexible resource included in the set of flexible resources (par. 67, lines 1-2 and 16-20, where eNB transmits a UL DCI grant to UE for configuration or reconfiguration of the flexible subframe for uplink transmission). 
For claims 1 and 7-9, Khoryaev does not expressly disclose receiving first configuration information related to transmission of a sounding reference signal (SRS) in the set of flexible resources; and based on the at least one flexible resource reconfigured as at least one uplink 
Xu, from the same or similar field of endeavor, teaches receiving first configuration information related to transmission of a sounding reference signal (SRS) in the set of flexible resources (par. 105, UE receives TDD configuration information for SRS transmission); and based on the at least one flexible resource reconfigured as at least one uplink resource (par. 80, UE receives indication from eNB to switch TDD subframe configuration), transmitting, in the at least one flexible resource, the SRS in response to the first configuration information (par. 105, modifying aspect of SRS for transmission based on TDD configuration of flexible subframe). Thus, it would have been obvious to one skilled in the art to perform SRS transmission based on reconfiguration of TDD flexible subframe in the communication network of Khoryaev based on the teachings of Xu at the time of the invention to resolve conflict (e.g. interference) during SRS transmission (Xu, abstract). 
For claim 2, Xu discloses based on the at least one flexible resource reconfigured as at least one downlink resource, the transmission of the SRS is dropped in the at least one flexible resource (par. 96). 
For claim 5, Khoryaev discloses a flexible resource denotes that a time resource which is available to be used as different usage from usage configured based on an uplink downlink configuration included in the information related to configuring the set of flexible resources (par. 67, lines 16-21, the flexible subframe is UL-DL TDD configuration for usage as uplink or downlink transmission). 
For claim 6, Khoryaev discloses the information related to reconfiguring the at least one flexible resource is received through downlink control information (par. 67, lines 1-2 and lines 16-22, eNB transmits flexible subframe reconfiguration information to UE via UL DCI grant).

Allowable Subject Matter
6.	Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)270-1421.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELISABETH BENOIT MAGLOIRE/Primary Examiner, Art Unit 2471